        Case 1:15-cv-05340-KPF Document 14 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YUN ZHOU ZHANG,
                             Petitioner,
                      -v.-
OSCAR AVILES, in his official capacity as
Warden of Hudson County Correctional
Facility, CHRISTOPHER SHANAHAN, in his                  15 Civ. 5340 (KPF)
official capacity as New York Field Office
Director for U.S. Immigration and Customs                     ORDER
Enforcement, JEH JOHNSON, in his Official
Capacity as Secretary of Homeland Security,
and LORETTA LYNCH, in her official capacity
as Attorney General of the United States,

                             Respondents.

KATHERINE POLK FAILLA, District Judge:

       On July 29, 2015, the Honorable Shira A. Scheindlin entered an Order

requiring the Government to provide Petitioner with an individualized bond

hearing within fifteen days and closing this case. (Dkt. #7). On September 28,

2015, Respondents filed a notice of appeal of that decision. (Dkt. #9). On April

27, 2020, the Second Circuit Court of Appeals remanded this matter for further

consideration in light of the Supreme Court’s decisions Nielsen v. Preap, 139 S.

Ct. 954 (2019), and Jennings v. Rodriguez, 138 S. Ct. 830 (2018). The matter

was reassigned to this Court on April 28, 2020. On May 18, 2020, the Court

issued an Order requiring the parties to file a joint letter advising the Court as

to their positions regarding whether the Petition had been mooted by

developments following Judge Scheindlin’s July 29, 2015 Order. (Dkt. #12).
          Case 1:15-cv-05340-KPF Document 14 Filed 06/02/20 Page 2 of 2



        On June 1, 2020, the parties filed a joint letter stating that Petitioner

had received two bond hearings and had been released from custody in

December 2015. Accordingly, the parties advised the Court that Petitioner had

received the relief sought in his Petition. The parties requested that the

Petition be dismissed without prejudice.

        In light of the fact that Petitioner has received the relief sought in his

Petition, the parties’ acknowledgment that no further action is required in this

case, and the parties’ joint request for dismissal without prejudice, the Petition

is hereby DISMISSED without prejudice to Petitioner’s ability to refile a habeas

petition should future circumstances warrant it. The Clerk of Court is directed

to terminate all pending motions, adjourn all remaining dates, and close this

case.

        SO ORDERED.

Dated:        June 2, 2020
              New York, New York               __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                           2
